Citation Nr: 0125421	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  00-11 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for ependymoma of the 
spinal cord, in postoperative status.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel



INTRODUCTION

The veteran served on active duty from August 1955 to August 
1975.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  

During the course of the appeal, service connection has been 
granted for hypertension, with a disability rating of 10 
percent assigned, and residuals of cerebrovascular accidents 
with right eye impairment and lower extremity weakness, 
bilaterally.  A total disability rating based on individual 
unemployability (TDIU) also has been granted, and the veteran 
withdrew his claim for a rating higher than 10 percent for 
his hypertension.  


FINDING OF FACT

Ependymoma of the spinal cord is not shown to have been 
present during or until many years following active service, 
nor is it shown to have resulted from any 
in-service disease or injury.  


CONCLUSION OF LAW

Ependymoma of the spinal cord was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred during active service.  38 U.S.C.A. §§ 1101, 
1110. 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3,309 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The service medical records show, in January 1971, that the 
veteran was seen for lumbosacral spine pain after falling on 
some ice on a flight line.  Pain reportedly radiated upward 
from the coccyx area to the cervical spine.  Point tenderness 
and muscle spasm were revealed.  The impression was acute 
back sprain.  X-ray examination of the lumbosacral spine was 
termed within normal limits.  The retirement examination in 
July 1975 showed that the clinical evaluation of the spine 
was normal.  There was no indication of any back complaint.  

Records from the Alabama Clinic for Orthopaedic Surgery dated 
in October 1989 indicate that the veteran was seen for back 
pain with a history of intermittent back problems since a 
motor vehicle accident in July 1988.  In May 1989, he 
reportedly started to experience pain extending into the 
coccyx area.  The pain tended to radiate down the lower 
extremities, occasionally into the calves.  A more recent 
episode followed his slipping on a hill and jolting his back.  
The physical examination revealed stiffness, discomfort, and 
pain of the lumbar spine.  A computerized tomographic scan 
showed degenerative changes of the lumbar facets.  There was 
enlargement with some narrowing of neural foramen on the 
left.  The impression was lumbar facet arthropathy and 
degenerative disc disease.  

Huntsville Hospital records show that the veteran had 
magnetic resonance imaging (MRI) of the lumbar spine in April 
1990 due to low back and left leg pain.  The impressions 
included bulging of the L5-S1 disc, an abortive disc 
formation at S1-2, and possible blood clot and apparent 
extra-arachnoid fluid collection at the L4-5 level preventing 
the total exclusion of a lesion within the spinal canal 
itself.  Follow-up MRI revealed an intrathecal mass extending 
from L2-4 and a second, smaller, mass extending posterior to 
the L4-5 disc level.  Abnormal enhancement connected the two 
masses.  The most likely differential consideration included 
tumor involving the canal, with ependymoma being likely.  He 
underwent total laminectomy L1-5 with removal of the 
ependymoma.  This was identified as ependymoma of the phylum 
terminale.  Additional MRI of the entire spine and 
computerized axial tomographic (CAT) scan of the head ruled-
out drop metastasis from an ependymoma in the head.  

The veteran was seen at The Outpatient Diagnostic Center in 
March 1992 for complaints of bilateral leg pain.  MRI of the 
lumbosacral spine disclosed findings consistent with 
residual/recurrent tumor extending from the tip of the conus 
through at least the L3-4 interspace and possibly to the 
caudal extent of the thecal sac.  This reportedly was a 
progression of a process since a prior examination in 
February 1991.  Surgical resection of the tumor was 
recommended by Robert L. Hash, II, M.D.  

Huntsville Hospital records show that the veteran underwent 
surgical exploration of the cauda equina and removal of 
recurrent ependymoma in the region of L2 in April 1992.  
Surgical exploration down to the sacrum showed no other 
evidence of tumor.  

In September 1992, Dr. Hash reported that the ependymoma 
removed from the conus medullaris was considered to be benign 
and there were no mitotic figures.  The tumor reportedly did 
have malignant potential and could recur.  

Vanderbilt University Medical Center records show, in April 
1996, that the veteran was seen for back pain radiating to 
both legs with gait difficulty requiring a walker and, at 
times, a wheelchair.  MRI of the lower lumbar area reflected 
recurrent tumor.  Additional scanning revealed intracranial 
and thoracic involvement.  The diagnosis was disseminated 
ependymoma in the subarachnoid space, both spinal and 
intracranial.  The intracranial nodule was in the region of 
the left sylvian fissure.  

The veteran was treated at Vanderbilt University Hospital in 
January 1998 for recurrent ependymoma for which he underwent 
a tertiary laminectomy.  

Paul L. Moots, M.D., reported in September 1999 that the 
veteran's lumbar spinal ependymoma had been diagnosed in 
1990, followed by multiple surgeries, radiation therapy, and 
chemotherapy.  The tumor continued to be active, albeit very 
slowly.  Dr. Moots' review of the veteran's service medical 
records had revealed right ankle complaints attributed to 
tendinitis and a bone spur.  Dr. Moots stated that spinal 
ependymomas were very slow growing although a specific 
connection between the veteran's symptoms while he was in the 
service and the subsequent symptoms related to the tumor was 
difficult to make.  

Anthony J. Cmelak, M.D., reported in September 1999 that the 
veteran had a biopsy-proven ependymoma of the spine, which 
had been treated on multiple occasions for local and distant 
recurrences.  He was initially seen in February 1997 and most 
recently seen in September 1999.  His tumor, although 
persistent, was termed a low-grade histology and, therefore, 
slowly growing.  Prior to the diagnosis in 1990, it 
reportedly was possible that the veteran may have had the 
tumor and tumor-related symptoms for a number of years.  It 
reportedly was unknown, however, whether tumor-related 
symptoms could have occurred as far back as the 1960's, when 
he was being treated for "chronic" back/spine problems.  

John D. Piersma, M.D., reported in October 1999 that the 
veteran had had spinal pain since 1989 and had undergone 
surgery in May 1990 and 1992 for spinal ependymoma.  
Chemotherapy had been begun for another recurrence.  These 
reportedly were very slow-growing tumors so the time of 
origin was unknown.  

On a VA examination in July 2000, history was recorded of 
brain tumor and ependymoma, which was resected in 1990, 1992, 
and 1998.  The veteran was on chemotherapy.  The ependymoma 
reportedly had presented in the lumbosacral spine.  He 
reportedly had undergone brain surgery for recurrence of the 
tumor within the supratentorial region.  The diagnoses 
included recurrent ependymoma with discrimination throughout 
the neuraxis.  His lower extremity weakness was reportedly 
due more to a cauda equina syndrome that was related either 
to his malignancy or treatment of his malignancy than to 
stroke.  

In May 2001, a VA physician commented on the question of 
whether ependymoma became clinically significant during the 
veteran's military service.  The ependymoma reportedly had 
been diagnosed 15 years following military service.  A review 
of the medical and military records showed that there was no 
record of any medical problem which would have been 
compatible with a spinal cord tumor such as ependymoma.  The 
medical complaints that were evaluated during military 
service referable to back, neck, shoulder, and leg 
pain/weakness were characterized as not progressive in 
nature; that is, they were diagnosed and treated in a 
standard manner with no suggestion that there was involvement 
of the spinal cord.  The VA physician expressed the opinion 
that it is not very likely that the veteran's condition of 
ependymoma of the spinal cord developed during military 
service.  

Dennis L. Olive, M.D., medical director and radiation 
oncologist at The Center for Cancer Care, reported in June 
2001 that the veteran was his patient and he had known him 
for some time.  The veteran's many-year history of ependymoma 
was noted.  Ependymoma was defined as a slow-growing 
malignancy that could be present for many years prior to an 
actual pathological diagnosis.  The veteran's history 
reportedly dated back to at least 1969, when he had pain and 
discomfort.  He reportedly had been treated for a sprained 
muscle at that time.  Dr. Olive stated that certainly 
ependymoma could have been present at that time, with the 
natural history of ependymoma being very slow-growing without 
any signs of malignancy until it had progressed to a 
significant size.  It reportedly was well-documented in the 
oncologic literature that ependymomas were slow-growing 
malignancies and it took many years for them to manifest 
themselves.  Dr. Olive stated that certainly this slow-
growing ependymoma, with its occult nature, could have been 
present and started giving the veteran symptoms as early as 
1969.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
Moreover, certain chronic diseases, such as spinal cord 
tumors, when manifest to a degree of 10 percent within one 
year from the date of termination of such service, shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court), which 
recently stated that "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability. 
"  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

It is clear, nonetheless, that "[t]he regulations regarding 
service connection do not require that a veteran must 
establish [his entitlement to this benefit] through medical 
records alone."  Triplette v. Principi, 4 Vet. App. 45, 49 
(1993), citing Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  But by the same token, however, it is equally clear 
that issues requiring medical knowledge, such as 
the diagnosis of a disability and the determination of its 
cause, need a professional medical opinion to have any 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

The Board has the duty to assess the credibility and weight 
to be given the evidence.  Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991), reconsideration denied per curiam, 1 Vet. App. 
406 (1991)).  

This assessment of credibility and weight to be given the 
evidence includes scrutiny of a medical professional's 
statements in association with such related factors as the 
basis for the opinions rendered, i.e., presence or absence of 
clinical records.  And while professional opinions must be 
considered, VA is not bound to accept any such opinion 
considering the merits of the claim.  See Hayes v. Brown, 
5 Vet. App. 60 (1993).  


Lay individuals may not render medical conclusions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, a 
lay statement may be made which relays the visible symptoms 
of a disease or disability or the facts of observed 
situations or circumstances [See Caldwell v, Derwinski, 1 
Vet. App. 466, 469 (1991)]; after which a decision must be 
made as to the credibility thereof in the context of 
probative medical evidence [See Rowell v. Principi, 4 Vet. 
App. 9, 19 (1993)].  

The claimant's evidentiary assertions (with certain 
qualifications) are presumed true unless inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).

The Court has held that medical opinions which are 
speculative, general or inconclusive in nature or which are 
not factually supported will not sustain a claim.  See Obert 
v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).

The Court also has held that any determination must be made 
upon a review of the entire evidentiary record including 
thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

In Obert v. Brown, 5 Vet. App. 30, 33 (1993), a physician's 
statement that the veteran may have been having some symptoms 
of multiple sclerosis for many years prior to the date of 
diagnosis also implied "may or may not" and was deemed 
speculative; in Perman v. Brown, 5 Vet. App. 237, 241 (1993), 
an examining physician's opinion to the effect that he could 
not give a "yes" or "no" answer to the question of whether 
there is a causal relationship between emotional stress 
associated with service-connected post-traumatic stress 
disorder and the later development of hypertension was "non-
evidence"; in Bloom v. West, 12 Vet. App. 185 (1999), the 
Court held that a physician's opinion the veteran's time as a 
prisoner of war "could have" precipitated the initial 
development of a lung condition, by itself and unsupported 
and unexplained, was "purely speculative."  See also 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement 
framed in terms such as "could have been" is not probative).  

Service connection may not be based on a resort to 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.  See also Davis v. West, 13 Vet. App. 178, 185 
(1999) (any medical nexus between the veteran's in-service 
radiation exposure and his fatal lung cancer years later was 
speculative at best, even where one physician opined that it 
was probable that the veteran's lung cancer was related to 
service radiation exposure); Morris v. West, 13 Vet. App. 94, 
97 (1999) (diagnosis that appellant was "possibly" suffering 
from schizophrenia deemed speculative); Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996) (on claim to reopen a service 
connection claim, statement from physician about possibility 
of link between chest trauma and restrictive lung disease was 
too general and inconclusive to constitute material evidence 
to reopen); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) 
(evidence favorable to the veteran's claim that does little 
more than suggest a possibility that his illnesses might have 
been caused by service radiation exposure is insufficient to 
establish service connection).  

The Court has held that, while the Board is not required to 
accept the medical authority supporting a claim, it must 
provide its reasons for rejecting such evidence and, more 
importantly, must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate decision.  
See Hayes v. Brown, 9 Vet. App. 67 (1996).  

The Board would first point out that there was no medical 
indication of ependymoma during or until many years following 
active service.  The service medical records indicated back 
strain without identifying any tumor development.  No 
continuity or chronicity of any in-service sign or symptom of 
musculoskeletal abnormality has been medically established.  
The post-service medical evidence dated prior to 2001 
suggests no in-service evidence of ependymoma, or a linkage 
between the tumor and any in-service disease or injury.  When 
it first was manifested in 1990, the medical evidence showed 
the earliest postservice signs or symptoms of back problems 
to have followed a motor vehicle accident in July 1988, 
approximately 13 years following active service.  The first 
medical indication of low back pain radiating to the lower 
extremities was dated in May 1989.  The medical evidence 
shows that such low back pain with radiation downward was 
symptomatic of the ependymoma first detected in 1990.  Such 
symptomatology was not shown during active service.  All the 
medical treatment records for recurrent ependymoma present a 
history of the tumor since the late 1980's, at the earliest.  

Dr. Moots, Dr. Cmelak and Dr. Piersma, as well as a VA 
physician, have expressed opinions that, at their most 
favorable for the veteran, are completely inconclusive 
regarding an in-service onset for ependymoma.  Dr. Moots, Dr. 
Cmelak and Dr. Piersma reported that ependymomas are slow-
growing and, in the veteran's case, it was unknown whether 
any tumor-related symptomatology could have occurred as far 
back as the 1960's or during any in-service period of time.  
The VA physician's specified review of the military and post-
service medical records yielded no 
in-service medical problem that would have been compatible 
with a spinal cord tumor.  It was specified that in-service 
symptomatology of the back, neck, shoulder and leg did not 
suggest any spinal cord involvement.  This physician 
concluded with the opinion that it was not very likely that 
the ependymoma of the spinal cord had developed during active 
service.  

The most favorable medical opinion from the veteran's 
viewpoint was presented by Dr. Olive, but he did not go 
farther than to state that the ependymoma could have been 
present during active service.  It is not indicated that Dr. 
Olive had reviewed all the relevant medical evidence before 
rendering his opinion.  No specific medical evidence dated 
during or subsequent to active service is mentioned in his 
June 2001 medical opinion except for the reference to in-
service pain, discomfort and a sprained muscle unrelated to 
any part of the body.  The Board finds Dr. Olive's opinion of 
possible ependymoma during active service to be conjectural 
and speculative in the context of the complete medical 
evidence, including multiple medical opinions on this subject 
to the contrary.  

Dr. Olive's opinion, standing alone, does not create a 
reasonable doubt in this case.  A reasonable doubt exists 
where there is an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  It is a substantial 
doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
Id.  It is not a means of reconciling actual conflict or a 
contradiction in the evidence.  Id.  In this case, there is 
not an approximate balance of positive and negative evidence.  
Dr. Olive's medical opinion must be evaluated in light of all 
the evidence of record.  The balance of such evidence weighs 
against the claim.  The complete medical evidence, to include 
medical opinions, does not support the presence of ependymoma 
during or until many years following active service nor that 
the tumor resulted from any in-service disease or injury.  

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (the "VCAA") was enacted as Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  And it provides new 
statutory requirements regarding notice to a veteran and his 
representative and specified duties to assist him in 
developing his claim.  That statute and the regulations 
adopted pursuant thereto are as follows: 

§ 5103A.  Duty to assist claimants  

(a) DUTY TO ASSIST. -- (1) The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  

(2) The Secretary is not required to provide assistance to a 
claimant under this section if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  

(3) The Secretary may defer providing assistance under this 
section pending the submission by the claimant of essential 
information missing from the claimant's application.  

(b) ASSISTANCE IN OBTAINING RECORDS. -- (1) As part of the 
assistance provided under subsection (a), the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  

(2) Whenever the Secretary, after making such reasonable 
efforts, is unable to obtain all of the relevant records 
sought, the Secretary shall notify the claimant that the 
Secretary is unable to obtain records with respect to the 
claim.   Such a notification shall --

(A) identify the records the Secretary is unable to obtain;

(B) briefly explain the efforts that the Secretary made to 
obtain those records; and

(C) describe any further action to be taken by the Secretary 
with respect to the claim.  

(3) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  

(c) OBTAINING RECORDS FOR COMPENSATION CLAIMS. -- In the case 
of a claim for disability compensation, the assistance 
provided by the Secretary under subsection (b) shall include 
obtaining the following records if relevant to the claim: 

(1)  The claimant's service medical records and, if the 
claimant has furnished the Secretary information sufficient 
to locate such records, other relevant records pertaining to 
the claimant's active military, naval, or air service that 
are held or maintained by a governmental entity.  


(2) Records of relevant medical treatment or examination of 
the claimant at Department health- care facilities or at the 
expense of the Department, if the claimant furnishes 
information sufficient to locate those records.  

(3) Any other relevant records held by any Federal department 
or agency that the claimant adequately identifies and 
authorizes the Secretary to obtain.  

(d) MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. --

(1) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  

(2) The Secretary shall treat an examination or opinion as 
being necessary to make a decision on a claim for purposes of 
paragraph (1) if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant)-

(A) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and

(B) indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  

(e) REGULATIONS. -- The Secretary shall prescribe regulations 
to carry out this section.


§ 5107. Claimant responsibility; benefit of the doubt

(a) CLAIMANT RESPONSIBILITY. -- Except as otherwise provided 
by law, a claimant has the responsibility to present and 
support a claim for benefits under laws administered by the 
Secretary.  

(b) BENEFIT OF THE DOUBT. -- The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  

See also 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

Here, however, all necessary notice and development 
assistance mandated by the VCAA has been completed.  
Specifically, the Board finds that the statement of the case 
and supplemental statements of the case, provided to both the 
veteran and his representative, satisfy the requirement of 
§ 5103 since they clearly notify the veteran and his 
representative of the evidence necessary to substantiate his 
claim.  In particular, they apprise him of the need for 
competent medical evidence causally linking his ependymoma of 
the spinal cord to an injury or disease during service.  
Additionally, the Board finds that the duties to assist 
required by § 5103A also have been fulfilled since all of the 
evidence and records identified by the veteran as potentially 
relevant to his claim were obtained and considered.  He also 
underwent a VA medical examination to obtain an opinion 
concerning the cause of his spinal cord ependymoma.  
Furthermore, he was provided an opportunity to present 
additional evidence and argument supporting his claim during 
a hearing.  

Thus, no further assistance is necessary to comply with the 
requirements of the VCAA or any other applicable rules or 
regulations regarding the development of his claim.  


ORDER

The claim for service connection for ependymoma of the spinal 
cord, in postoperative status, is denied.  


		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

 



